Eothkock, J.
The record shows that the judgment was rendered on the twenty-seventh day of November, 1885, and that thirty days were given to settle and file a bill of exceptions. What purports to be a bill of exceptions was signed by the judge on the thirtieth day of December, 1885, and filed on the second day of January, 1886. The plaintiff moved to strike the bill of exception from the record upon the ground that it was not filed within the time fixed by the order of the court. It is apparent that the motion must be sustained. This ruling strikes out all of the evidence sought *150to be preserved by the bill of exceptions, and it disposes of the appeal, because the assignments of error are such that they can only be passed upon by an examination of the evidence.
Aeeirmed.